internal_revenue_service number release date index number -------------------- ------------------------ --------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-142935-12 date may ty--------- legend taxpayer fc country x ------------------------ ------------------------ ------------------------------------------- ----------- company a money manager b accountant c ---------------------- ------------------ ---------------------- ------- ------- ------- ------- ------- ------- year year year year year year dear ----------- this is in response to your letter received by our office on date requesting the consent of the commissioner of the internal_revenue_service to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to your investment in fc plr-142935-12 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is in the business of investing for its own account and has entered into an investment advisory agreement with company a pursuant to which company a was granted complete discretion including all decisions to purchase and sell to manage the assets in taxpayer’s account taxpayer’s main point_of_contact at company a was money manager b who was granted limited trading authorization for purchases and sales of securities options and commodities taxpayer is a calendar_year taxpayer and uses the cash_method_of_accounting beginning in year company a purchased on behalf of taxpayer shares of fc a county x corporation company a purchased on behalf of taxpayer more shares of fc in year sec_2 and money manager b never received a prospectus from fc advising its shareholders that it might be classified as a passive_foreign_investment_company pfic as defined under sec_1297 of the code during the years at issue taxpayer engaged the services of accountant c a certified_public_accountant to prepare its tax returns including forms statements election and other tax compliance related items taxpayer forwarded all documentation received from company a to accountant c each year taxpayer also made available all other documents in its possession that were requested by accountant c in order for him to prepare all required tax forms statements elections and other tax compliance items accountant c was competent to render u s tax_advice with respect to stock ownership of a foreign_corporation also accountant c had full access to all the information and facts relating to taxpayer’s ownership of fc stock and taxpayer relied on the advice of accountant c with regards to complying with u s tax laws neither money manager b nor accountant c identified fc as a pfic and both failed to advise taxpayer of the possibility of making or the consequences of failing to make a qef election with respect to fc taxpayer recently became aware of fc’s status as a pfic taxpayer has submitted affidavits signed under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of money manager b and accountant c taxpayer has also submitted plr-142935-12 affidavits from company a and money manager b corroborating the statements made by taxpayer taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law sec_1295 of the code provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe plr-142935-12 the events which led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement attaching a statement to their return that provided the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international cc
